DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, and 5-20 are pending with claims 1-2 and 5-7 and under examination and claims 8-20 withdrawn from consideration.
Claims 3-4 have been canceled.

Response to Amendment
Applicant(s) remarks received on 03/23/2021 towards the specification objections were found persuasive.  Therefore, the previous specification objections set forth in the Non-Final Office Action mailed on 01/01/2021 has been withdrawn. 
Based on the amended claims received on 03/23/2021, new 112(a) rejections have been set forth.
Applicant(s) amendments to the claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action. However, based on the claim amendments, new 112(b) rejections have been set forth.
Based on the amended claims and remarks the previous prior art rejection based on Parker has been withdrawn and a new prior art rejection is set forth (see below).

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 

Claim Objections
No objections to the claims are made. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 has been amended to recite “each of the plurality of radial configuration mounting locations are configured to secure the elongated, rigid member to a shaft such that the elongated, rigid member can revolve about the shaft”.  However, support for the elongated, rigid member 
Claim 2 and 5-7 are also rejected by virtue of their dependency from claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 lines 7-9 recites “each of the plurality of radial configuration mounting locations are configured to secure the elongated, rigid member to a shaft such that the elongated, rigid member can revolve about the shaft”.  It is unclear how the elongated, rigid member can simultaneously be securely mounted to the shaft by the plurality of radial configured mounting locations and also be capable of revolving about the shaft.  If the mounting locations are used to mount and secure the elongated, rigid member to the shaft, how can the elongated, rigid member revolve about the shaft?  
Claims 2 and 5-7 are rejected by virtue of claim dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US Patent No. 4,344,768; Date of Patent: Aug. 17, 1982; already of record – hereinafter “Parker”), and further in view of Shapiro et al. (US Patent No. 3,801,283; Date of Patent: Apr. 2, 1974; already of record – hereinafter “Shapiro”)

Regarding claim 1, Parker teaches a single piece radial transfer arm (Parker; fig. 8, #18, col. 3 lines 41-45, col. 7 lines 43-54) for a clinical analyzer in an in vitro diagnostics (IVD) environment (Parker; col. 1 lines 5-10), the transfer arm comprising: 
an elongated, rigid member comprising (Parker teaches the reagent transfer arm 18 is molded in one piece from a suitable plastic material; fig. 8, #18, col. 7 lines 43-54): 
a top surface (Parker; fig. 8, #18a, col. 7 lines 48-49); 
a bottom surface (Parker; fig. 8 – the bottom side opposite to 18a); 
a pivot end (Parker; fig. 8, #18c, col. 7 lines 49-51) comprising a radial configuration mounting location wherein the radial configuration mounting location are configured to secure the elongated, rigid member to a shaft (Parker teaches the pivot end 18c of transfer arm 18 is mounted to a drive shaft 65 by a pivot pin 78, and the transfer arm is secured to the shaft using a spring 87 coiled around pin 78 where one end of the spring is secured lug 87a fixed to plate 79 where the plate 79 is fixedly attached to the shaft 65; col. 7 lines 43-54, col. 8 lines 10-16) 
such that the elongated, rigid member can revolve about the shaft (As best understood, Parker teaches an electric stepper motor 68 that drives the drive shaft 65 to move the transfer arm 18 in the lateral direction; fig. 7, #61b, #68, #70, col. 6 lines 55-68, col. 7 lines 1-5.  The electric stepper motor 68 that rotates the drive shaft 65 connected to the transfer arm 18 being equivalent to fig. 4A and 4B, as well as para. [0034] of Applicant(s) instant specification which states “a drive mechanism or motor controller 410 coupled to the shaft 350 to drive rotational and vertical movement of the transfer arm 100”), wherein the radial configuration mounting location allow for radial distance between a pivoting axis at the pivot end and an attachment location at a component end (Parker teaches the pivot end 18c of transfer arm 18 is mounted to a drive shaft 65 at a radial location approximately one-third the distance from the rear end of the transfer arm by a pivot pin 78; col. 7 lines 43-54); and
the component end (Parker; fig. 8, #18b, col. 8 lines 5-7) comprising at least one attachment located for at least one component to be secured to the elongated, rigid member (Parker teaches reagent nozzles 20 and 21 mounted to the component end 18b; col. 8 lines 5-7).
Parker does not teach a plurality of radial configuration mounting locations to allow for respective one of radial distances between a pivoting axis at the pivot end and an attachment location at the component end.
However, Shapiro teaches the analogous art of a transfer arm (Shapiro; fig. 3, #42, col. 3, lines 15-18) comprising a pivot end (Shapiro; fig. 3 – See image below) and a component end (Shapiro; fig. 3 – See image below) wherein the pivot end comprises a plurality of radial configuration mounting locations to allow for respective one of radial distances between a pivoting axis at the pivot end and an attachment location at the component end (Shapiro; figs. 3, 8b, col. 3 lines 15-51).

    PNG
    media_image1.png
    603
    1129
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pivot end of the transfer arm of Parker to further include a plurality of radial configuration mounting location, as taught by Shaprio, because Shaprio teaches the plurality of radial configuration mounting locations allows control of the transfer arm in both a vertical and horizontal direction (Shapiro; col. 3 lines 35-46).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Parker and Shapiro both teach a transfer arm (Shapiro; fig. 3, #42, col. 3, lines 15-18) comprising a pivot end (Shapiro; fig. 3) and a component end (Shapiro; fig. 3).

Regarding claim 2, modified Parker teaches the transfer arm of claim 1 above, wherein at least one of the plurality of radial configuration mounting locations are configured to secure a mounting clamp to the elongated, rigid member to couple the shaft to the elongated, rigid member (The modification of Parker to further include the plurality of radial configuration mounting locations has previously been discussed in claim 1 above.  Parker additionally teaches the pivot end 18c of transfer arm 18 is mounted to a drive shaft 65 at a radial location approximately one-third the distance from the rear end of the transfer arm by a pivot pin 78, and the transfer arm is secured to the shaft using a spring 87 coiled around pin 78 where one end of the spring is secured lug 87a fixed to plate 79 where the plate 79 is fixedly attached to the shaft 65; col. 7 lines 43-54, col. 8 lines 10-16).  

Regarding claim 5, modified Parker teaches the transfer arm of claim 4 above, wherein the at least one attachment location is configured to secure to the elongated, rigid member one or more of a probe, a crash detection mechanism, mixing devices, pick-and-place devices, circuit boards, and valves (Parker teaches the transfer arm 18 is configured to secure a pair of pipettor nozzles 20 and 21; col. 3 lines 41-45).  

Regarding claim 7, modified Parker teaches the transfer arm of claim 1 above, wherein the elongated, rigid member is injection molded (Parker teaches the material of the transfer arm can be a high strength plastic such as Cycolac which forms a singular molded piece (col. 7 lines 45-49).  The singular molded piece of Parker therefore resulting in the same structure as an injection molded component since they are both formed from a single piece of plastic.  Parker additionally discusses using any suitable plastic material as the single piece mold which would be similar to a singular injection molded component, and the specific molded plastic that Parker discusses, Cycolac, can be injection molded).
Note: Product-by-process claims are not limited to the manipulations of the recited steps, only to the resulting structure or structure implied by the steps. MPEP 2113:  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Parker, in view of Shapiro, and further in view of translation of Ishigami et al. (Translation of JP 2013/156089A; Pub. Date: Aug. 15, 2013; already of record – hereinafter “Ishigami”).

Regarding claim 6, modified Parker teaches the transfer arm of claim 1 above.
Parker does not teach one or more of electromagnetic interference (EMI) shielding material on at least a portion of the bottom surface and grounding material on at least a portion of the bottom surface.  
However, Ishigami teaches the analogous art of a transfer arm in a clinical analyzer (Ishigami; fig. 1, #118, [0027]) comprising a bottom surface (Ishigami; fig. 4, [0037]) having one or more electromagnetic interference (EMI) shielding material (Ishigami teaches the arm inner wall is coated with a conductive paint; fig. 4, [0040] - which is also an EMI shielding material according to para. [0040] of Applicant(s) instant specification).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bottom surface of the transfer arm of Parker, to further include a coat of conductive paint, as taught by Ishigami, because Ishigami teaches the conductive paint provides an electrical connection to a grounding house (Ishigami; [0040]).  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Parker and Ishigami both teach a transfer arm in a clinical analyzer (Ishigami; fig. 1, #118, [0027]) comprising a bottom surface (Ishigami; fig. 4, [0037]).

Response to Arguments
Applicants arguments filed on 03/23/2021 have been fully considered.

Applicant(s) argue on page 5 of their remarks towards the specification objection set forth in the Non-Final Office Action mailed on 01/01/2021 based the Abstract containing other parts of the application or material.  Applicant(s) cite MPEP 1893(e)(I) and argue that the objection is improper since the abstract of the publication of the international application does not appear on a separate sheet in its publication.  The Examiner agrees with Applicant(s) remarks and has withdrawn the previous specification objection.

Applicant(s) argue on page 6 of their remarks with respect to the 112(b) rejection towards claim 1 that the amended claim language makes clear that the claim is directed to a single piece radial transfer arm, and not to a clinical analyzer, and therefore the claim need not recite the structure of a clinical analyzer.  The Examiner agrees that the amended language makes more clear that the claim is directed to a single piece radial transfer arm only and has withdrawn the previous 112(b) rejection with respect to claim 1.

Applicant(s) argue on pages 6-7 pf their remarks with respect to the 112(b) rejection towards claim 5 that the amended language has overcome the rejection by making clear that claim 5 claims the structure of the attachments locations by referencing types of components intended to be attached to the single piece radial transfer arm.  The Examiner agrees with Applicant(s) arguments and has withdrawn the previous 112(b) rejection with respect to claim 5.

Applicant(s) argue on pages 7-8 of their remarks with respect to the 102 rejection based on Parker, that Parker does not disclose each and every feature of amended independent claim 1, therefore claim 1 is not anticipated by Parker.  The Examiner agrees with Applicant(s) arguments and notes that the arguments are directed towards the amended language and do not apply to the current grounds of rejection.  Furthermore, the Examiner has modified the prior art rejection based on parker in order to address the amended claim language (see prior art rejection above).  The Examiner argues that the modified rejection teaches the amended language of independent claim 1.

Lastly, Applicant(s) argue on pages 8-9 of their remarks with respect to the 103 obviousness rejection based on Parker in view of Shapiro that neither Parker nor Shapiro teach or suggest “each of the plurality of radial configuration mounting locations are configured to secure the elongated, rigid member to a shaft such that the elongated, rigid member can revolve about the shaft”, as in amended independent claim 1.  First, the Examiner notes that Applicant(s) arguments are directed towards the amended claim language and do not apply to the current grounds of rejection.  Second, the amended claim language is not clear because Applicant(s) recite that the plurality of mounting locations are configured to secure the elongated, rigid member to the shaft – the terms “mounting” and “secure” implying that the two structure are fixedly attached to one another – However, applicant(s) additionally recite that the elongated, rigid member can revolve about the shaft.  It is unclear how the elongated, rigid member can revolve about the shaft if it is mounted and secured to the shaft.  Furthermore, a review of Applicant(s) specification states in para. [0034] “FIGs. 4A and 4B also illustrate a drive mechanism or motor controller 410 coupled to the shaft 350 to drive rotational and vertical movement of the transfer arm 100” which provides supports for the elongated, rigid member and the shaft being fixedly attached to one another.  Therefore, the elongated, rigid member itself does not revolve about the shaft, but rather the elongated rigid member revolves in conjunction with the shaft itself by a motor.  As such, the subject matter of amended claim 1 is not supported in the originally filed specification.  Lastly, in view of para. [0034] of Applicant(s) instant specification and the amended claim language, Parker teaches an electric stepper motor 68 that drives the drive shaft 65 to move the transfer arm 18 in the lateral direction; fig. 7, #61b, #68, #70, col. 6 lines 55-68, col. 7 lines 1-5.  The electric stepper motor 68 that rotates the drive shaft 65 connected to the transfer arm 18 being equivalent to fig. 4A and 4B, as well as para. [0034] of Applicant(s) instant specification.  Therefore, and as best understood, modified Parker teaches the amended claim language from independent claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Kathryn Wright/Primary Examiner, Art Unit 1798